296 Md. 189 (1983)
460 A.2d 601
WARWICK C. SHERRARD
v.
EDITH M. HULL
[No. 42 (Adv.), September Term, 1983.]
Court of Appeals of Maryland.
Decided June 8, 1983.
The cause was submitted to MURPHY, C.J., and SMITH, ELDRIDGE, COLE, DAVIDSON, RODOWSKY and COUCH, JJ.
PER CURIAM:
The petition for writ of certiorari having been granted, we adopt the well-reasoned opinion of Judge Paul E. Alpert of the Court of Special Appeals in Sherrard v. Hull, 53 Md. App. 553, 456 A.2d 59 (1983), and affirm the judgment of that Court.
Judgment of the Court of Special Appeals affirmed.
Costs to be paid by the petitioner.